Filed 4/9/15 P. v. Wilson CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE



THE PEOPLE,                                                          B259017

         Plaintiff and Respondent,                                   (Los Angeles County Super. Ct.
                                                                      No. NA093956)
         v.

ADRIAN WILSON,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County, Arthur
Jean, Judge. Affirmed.
         Vanessa Place, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Gerald Engler, Chief Assistant Attorney
General, Lance E. Winters, Senior Assistant Attorney General, Chung L. Mar, Deputy
Attorney General, Viet H. Nguyen, Deputy Attorney General, for Plaintiff and
Respondent.
                                     _____________________________
        The jury found defendant and appellant Adrian Wilson guilty in count 5 of
possession of a firearm by a felon (Pen. Code, § 29800, subd. (a)(1)),1 and in counts 6
and 7 of lewd act upon a child (§ 288, subd. (a)).2 The jury found true the allegations that
defendant personally inflicted great bodily injury, to wit pregnancy, on the victim as to
the lewd acts charged in counts 6 and 7. (§ 667.61, subds. (a) & (d).)3 In a bifurcated
proceeding, the trial court found true that defendant suffered: (1) a serious felony prior
conviction (§ 667, subd. (a)(1)); and (2) a serious and/or violent prior felony conviction
within the meaning of the three strikes law (§§ 667, subds. (b)-(i), 1170.12, subds. (a)-
(d)).
        Defendant was sentenced to an aggregate term of 111-years-to-life. As to counts 6
and 7, the trial court imposed consecutive terms of 50-years-to-life (25-years-to-life,
doubled under the three strikes law.) A 5 year enhancement was added to count 7 based
on the serious felony prior conviction under section 667, subdivision (a)(1). On count 5,
defendant was sentenced to a determinate term of 6 years (the upper term of three years,
doubled under the three strikes law.)
        Defendant contends that there is insufficient evidence to support the jury’s finding
of great bodily injury as to counts 6 and 7. We affirm the judgment.




        1   All further statutory references are to the Penal Code, unless stated otherwise.

        2
        Defendant was found not guilty in count 1 of inflicting corporal injury to a child.
(§ 273d, subd. (a).)

        3Section 667.61 provides for a prison sentence of 25-years-to-life for a lewd act
(§ 667.61, subd. (c)(8)) involving the infliction of great bodily injury (§ 667.61, subd.
(d)(6); see § 12022.7, subd. (a)).


                                                2
                                          FACTS4


       T.W. is the daughter of defendant and C.S. (mother). T.W. lived with mother, and
rarely saw defendant until he obtained partial custody of T.W. when she was about 11
years old. Defendant began sexually abusing T.W. in 2011, when she was 12 years old.
The abuse began with oral sex and progressed to sexual intercourse. T.W. became
pregnant sometime in June 2011.
       On September 14, 2011, defendant took T.W. to Family Planning Associates
Medical Group. Defendant signed and dated a release form for an ultrasound
examination, which showed that T.W.’s fetus was 10 weeks old. T.W. was given
pregnancy counseling, and chose to terminate the pregnancy with an abortion, performed
by the staff gynecologist. The abortion was an aspiration curettage, done by dilating the
cervix and aspirating the tissue. Fetal tissue was removed from T.W. and sent to a
laboratory for further testing because T.W. was only 12 years old at that time of the
abortion. Slides of the fetal tissue and fetal cells were preserved.
       Defendant continued to have sexual intercourse with T.W. To prevent pregnancy,
T.W. took birth control pills, and defendant would either use condoms or remove his
penis from T.W.’s vagina before he ejaculated. T.W. became pregnant again at age 13.
Defendant suspected that T.W. was pregnant when he noticed that she was not taking her
birth control pills. He testified: “And not only that, she wasn’t eating right. Normally
we had dinner every night together as a family. And she would leave whole plates. She
was throwing up. [¶] [¶] [¶] [¶] I assumed she was [pregnant] because she was
throwing up . . . . I knew something was wrong.”
       On June 14, 2012, defendant took T.W. to Family Planning Associates. An
ultrasound examination showed that T.W. was 14 weeks pregnant. A second trimester
abortion was performed on T.W. in stages on two consecutive days, which involved

       4 Because defendant solely challenges the sufficiency of the evidence in support of
the great bodily injury enhancements on counts 6 and 7, we include only the facts that are
relevant to those counts.

                                              3
dilation of the cervix and evacuation of the uterus. General anesthesia was administered.
There were no complications. The fetus and other tissue were removed from T.W.,
placed in a container, and sent to a laboratory.
       On approximately September 2, 2012, T.W. called mother and told her that she
had an abortion. Mother told T.W. to come home to talk about it. T.W. told mother that
“she had two abortions, and she was having sex with her father.” Mother called the
police immediately.
       Detectives from the Long Beach Police Department obtained DNA samples from
T.W. and defendant. Comparison of the DNA samples from T.W. and defendant to the
samples from the two abortions indicated a 99.999 percent probability that defendant
fathered both fetuses.


                                      DISCUSSION


       Defendant contends that there is insufficient evidence to support the great bodily
injury findings on counts 6 and 7 for lewd act upon a child. He argues that the jury
improperly considered T.W.’s abortions when assessing whether he inflicted great bodily
injury, and that the prosecutor’s closing argument misled the jury by suggesting that it
contemplate T.W.’s pregnancy “in the abstract,” and imagine what would have happened
if T.W. had carried the pregnancies to term. Defendant’s arguments are without merit.


Standard of Review


       The Fifth and Sixth Amendments, which apply to the states through the Fourteenth
Amendment, require the prosecution to prove all elements of a crime beyond a reasonable
doubt. (Sullivan v. Louisiana (1993) 508 U.S. 275, 277-278.) A conviction supported by
insufficient evidence violates the Due Process Clause of the Fourteenth Amendment and
must be reversed. (Jackson v. Virginia (1979) 443 U.S. 307, 317-319.) The same is true
of enhancements. (People v. Albillar (2010) 51 Cal.4th 47, 59-60.)

                                              4
       “‘When considering a challenge to the sufficiency of the evidence to support a
conviction, we review the entire record in the light most favorable to the judgment to
determine whether it contains substantial evidence—that is, evidence that is reasonable,
credible, and of solid value—from which a reasonable trier of fact could find the
defendant guilty beyond a reasonable doubt.’ [Citation.]” (People v. Avila (2009) 46
Cal.4th 680, 701.) “We must presume in support of the judgment the existence of every
fact that the trier of fact could reasonably deduce from the evidence. [Citation.]”
(People v. Medina (2009) 46 Cal.4th 913, 919.) “A reversal for insufficient evidence ‘is
unwarranted unless it appears “that upon no hypothesis whatever is there sufficient
substantial evidence to support”’ the jury’s verdict. [Citation.]” (People v. Zamudio
(2008) 43 Cal.4th 327, 357 (Zamudio).) “Substantial evidence includes circumstantial
evidence and the reasonable inferences flowing therefrom.” (People v. Ugalino (2009)
174 Cal.App.4th 1060, 1064.) “We ‘must accept logical inferences that the jury might
have drawn from the circumstantial evidence. [Citation.]’ [Citation].” (Zamudio, supra,
at p. 357.) “The standard of review is the same when the prosecution relies mainly on
circumstantial evidence. [Citation.]” (People v. Valdez (2004) 32 Cal.4th 73, 104.)


Relevant Proceedings


       We begin with the language of the felony information. It alleges defendant
inflicted great bodily injury, “to wit pregnancy.” During the prosecutor’s opening
statement, before the presentation of evidence, she described the lewd act charges to the
jury, including the allegations that defendant “caused great bodily injury. And in this
case it is the pregnancy.”
       In her first argument to the jury, the prosecutor stated that the great bodily injury
allegations were based on T.W.’s pregnancies. “Now, count 6 and 7 carries a special
allegation, PC 12022.7 (a). During the commission of a lewd act on a child, great bodily
injury was inflicted. This requires that the defendant personally inflicted great bodily
injury upon the child. [¶] In this case, we are alleging it was the pregnancy. What does

                                              5
great bodily injury mean? Most of the time we think about it in terms of a gunshot
wound, broken bone, paralysis, in this case pregnancy. The way the law defines it is
substantial or significant. It is more than minor, moderate harm or injury. Without a
doubt, the statute covers the pregnancy.”
        The prosecutor’s argument later returned to the great bodily injury allegations.
“Now, we have the great bodily injury allegation. And, like I said before, we are so used
to gunshot wounds and broken bones and things like that when we talk about this
allegation. But at the bottom line is pregnancy, and the pregnancy as to a twelve-year old
and a thirteen-year old in this case absolutely, absolutely is substantial and significant to
that girl’s body. [¶] You can use your common experience. You can rely on that, think
about all of the different changes that a girl’s body would go through at those ages in
bearing a child. And the abortion itself is a surgery that she elected to have to change
that condition, to get rid of that condition. She had to go through surgery in order to not
be pregnant anymore. And you can take that into account when thinking about, again, the
substantial and significant nature of her being pregnant. [¶] There is also the fact of her
age. What would happen to a twelve-year old? What would happen to a thirteen-year
old in being pregnant? Would there be complications? Would there be stress on the
body? Absolutely, ladies and gentlemen.”
        At the conclusion of her initial argument, the prosecutor told the jury that “[t]here
is only one outcome or conclusion in this case. And that is to find the defendant guilty on
all counts, on all of the charges and the special allegation that he caused the pregnancies
of that little girl.”
        The prosecutor ended her rebuttal argument by again focusing on the pregnancies
as the basis for the great bodily injury allegations. “Ladies and gentlemen, I am asking
you at this point to do your job in bringing the defendant to justice. Do your job in giving
him a fair trial and find him guilty on all of those counts and the allegations that he
impregnated that young girl on those two occasions.”
        The jury was instructed on the definition of great bodily injury pursuant to
CALJIC No. 17.20 as follows: “It is alleged in [Count[s] 6 and 7] that in the commission

                                              6
of a felony, the defendant personally inflicted great bodily injury on [T.W.]. [¶] If you
find a defendant guilty, you must determine whether that defendant personally inflicted
great bodily injury on [T.W.] in the commission of the crime. [¶] ‘Great bodily injury,’
as used in this instruction, means a significant or substantial physical injury. Minor,
trivial or moderate injuries do not constitute great bodily injury. [¶] The People have the
burden of proving the truth of this allegation. If you have a reasonable doubt that it is
true, you must find it to be not true. [¶] Include a special finding on that question in your
verdict, using a form that will be supplied for that purpose.”
       As to counts 6 and 7, the jury returned verdicts finding true the allegations that
defendant “inflicted great bodily injury on the victim [T.W.]: to wit pregnancy.” The
verdict forms made no mention of abortion.


Analysis


       Both parties rely on People v. Cross (2008) 45 Cal.4th 58 (Cross), which we agree
is controlling in this case. The first issue addressed in Cross was “can a pregnancy
without medical complications that results from unlawful but nonforcible sexual conduct
with a minor support a finding of great bodily injury?” (Id. at p. 61.) The court answered
the question in the affirmative. “It can, and here evidence of the pregnancy was
sufficient to support such a finding.” (Ibid.) The court specifically rejected the
contention “that a pregnancy without medical complications that results from nonforcible
but unlawful intercourse can never support a finding of great bodily injury.”5 (Id. at pp.
65-66.)



       5A  second issue presented in Cross was whether it was error to instruct that an
abortion performed on the victim could support a great bodily injury finding. The court
found the instruction to be error because great bodily injury must be personally inflicted
by the defendant and he had not performed the abortion. The error was found harmless,
because the jury necessarily understood the defendant had not personally performed the
abortion. (Cross, supra, 45 Cal.4th at pp. 66-69.)

                                              7
       “Great bodily injury ‘means a significant or substantial physical injury.’
[Citations.] . . . [D]etermining whether a victim has suffered physical harm amounting to
great bodily injury is not a question of law for the court but a factual inquiry to be
resolved by the jury. [Citations.] ‘“A fine line can divide an injury from being
significant or substantial from an injury that does not quite meet the description.”’
[Citations.] Where to draw that line is for the jury to decide.” (Cross, supra, 45 Cal.4th
at pp. 63-64.)
       The defendant in Cross impregnated his 13-year-old stepdaughter. The defendant
took the victim, who was 22 weeks pregnant, to a hospital where a surgical abortion was
performed over the course of two successive days, involving the use of anesthesia. The
abortion lasted approximately 13 minutes and there were no complications. (Cross,
supra, 45 Cal.4th at pp. 61-62.)
       The prosecutor in Cross argued to the jury that either the pregnancy or the
abortion, or both, could be a basis for a finding of personal infliction of great bodily
injury. (Cross, supra, 45 Cal.4th at p. 62.) The prosecutor argued the pregnancy alone
could constitute great bodily injury “so long as ‘you find it’s substantial or significant,’”
and “‘carrying a baby for 22 weeks . . . in a 13–year–old body’ was significant or
substantial.” (Ibid.) The prosecutor also argued “the abortion ‘was substantial’ and
‘significant,’ because it was an operation requiring anesthesia and drugs to control
bleeding. Turning to the statutory requirement of ‘personally’ inflicting great bodily
injury, the prosecutor argued that defendant ‘only needs to do the act of getting her
pregnant or having an abortion.’” (Id. at pp. 62-63.)
       On review before our Supreme Court, the defendant argued that “a pregnancy
without medical complications that results from nonforcible but unlawful intercourse
[can] never support a finding of great bodily injury.” (Cross, supra, 45 Cal.4th at pp. 65-
66.) The Supreme Court emphatically disagreed.
       “[A] pregnancy without medical complications that results from nonforcible but
unlawful intercourse can . . . support a finding of great bodily injury.” (Cross, supra, 45
Cal. 4th at pp. 60, 65-66.) “Proof that a victim’s bodily injury is ‘great’—that is,

                                              8
significant or substantial within the meaning of section 12022.7—is commonly
established by evidence of the severity of the victim’s physical injury, the resulting pain,
or the medical care required to treat or repair the injury.” (Id. at p. 66.) “Here, with
respect to [the victim’s] pregnancy, the prosecutor urged the jurors to rely on their
‘common experiences’ to find that she had suffered great bodily injury by ‘carrying a
baby for 22 weeks or more than 22 weeks . . . in a 13–year–old body.’ There was also
testimony that [the victim], who had never given birth before, was carrying a fetus ‘the
size of two-and-a-half softballs.’ We need not decide in this case whether every
pregnancy resulting from unlawful sexual conduct, forcible or otherwise, will invariably
support a factual determination that the victim has suffered a significant or substantial
injury, within the language of section 12022.7. But we conclude that here, based solely
on evidence of the pregnancy, the jury could reasonably have found that [the] 13–year–
old [victim] suffered a significant or substantial physical injury.” (Ibid.)
       Here, defendant asserts that there was “no evidence of anything but that [T.W.]
was pregnant for between 10 and 14 weeks, and then was not.”6 A reasonable trier of
fact could easily reject an argument that trivializes the injury suffered by T.W. during the
course of the lewd acts when defendant impregnated her at the tender ages of 12 and 13.
“While pregnancy is difficult for any woman, here the pregnancy forced on this 12–year–
old victim significantly exacerbated her injury.” (People v. Meneses (2011) 193
Cal.App.4th 1087, 1092.)
       Defendant attempts to distinguish this case from Cross by pointing out that, unlike
in Cross, “there was no evidence as to the size of [T.W.]’s fetuses, no evidence of pain,
no evidence of childbirth, or advanced pregnancy . . . .” The Cross court unambiguously
made clear that a jury may find that a pregnancy by nonforcible intercourse without
complications constitutes great bodily injury “based solely on evidence of the
pregnancy.” (Cross, supra, 45 Cal. 4th at pp. 66.) The jury could reasonably find that

       6 This is incorrect. T.W. exhibited outward symptoms of the second pregnancy’s
effect on her body. Defendant testified that he was knew T.W. was pregnant because she
was not eating and was throwing up.

                                              9
pregnancy in a child 12 and 13 years old, not terminated until the late first trimester and
early second trimester, constituted great bodily injury.
          Contrary to defendant’s contention, the prosecutor’s closing arguments were
appropriate with respect to the abortions and the pregnancies. The prosecutor never
identified the abortions themselves as the injuries at issue, instead repeatedly stating that
the pregnancies were the injuries to be considered. At one point, the prosecutor stated
that the abortions were “surgery that [T.W.] elected to have to change that condition, to
get rid of that condition. She had to go through surgery in order to not be pregnant
anymore. And you can take that into account when thinking about, again, the substantial
and significant nature of her being pregnant.” The evidence of the abortions was
permissibly used to show the significance of the pregnancies by demonstrating the extent
of “the medical care required to treat or repair the injur[ies].” (Cross, supra, 45 Cal. 4th
at p. 66.) The jury could reasonably infer that the pregnancies were significant injuries
from the fact that T.W. elected to have the abortions, and that the pregnancies were
substantial, because surgery was required to terminate them.
          Nothing in the prosecutor’s statements indicated that the jury could consider the
effect that carrying a child to full term would have on T.W. She did not mention
advanced pregnancy or childbirth. The prosecutor’s statements that the jurors should rely
on their common experience to determine what the effect of the pregnancies on a 12 or 13
year-old girl would be were not misleading. It is well understood that pregnancy has
certain inevitable effects on the body of a woman. The jury was capable of drawing from
the common knowledge it possessed to determine whether the pregnancies were
substantial and of significance as applied to the facts of this case. The prosecutor in
Cross similarly stated that the jurors should “rely on their ‘common experiences’ to find
that [the victim] had suffered great bodily injury by ‘carrying a baby for 22 weeks or
more than 22 weeks . . . in a 13–year–old body.’” (Cross, supra, 45 Cal. 4th at p. 66.)
Our Supreme Court quoted this portion of the closing argument in support of its decision.
(Ibid.)



                                               10
       The jury was told from the beginning of this case to its final conclusion that the
great bodily injury allegations were based on the pregnancies. We are satisfied the jury’s
findings are based on the determination that the pregnancies were great bodily injury
personally inflicted by defendant on his daughter during the commission of lewd acts on
a child under the age of 14. There is no basis to overturn the findings.


                                     DISPOSITION


       The judgment is affirmed.




              KRIEGLER, J.


We concur:




              MOSK, Acting P. J.




              GOODMAN, J.*




       *Judge of the Los Angeles County Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.

                                            11